internal_revenue_service department of the treasury number release date index number acquiring target esop esop target sub date date x y z w v u r washington dc person to contact telephone number refer reply to cc corp plr-1194199 date date t s q state state shareholder dear this responds to your letter requesting rulings as to certain income_tax consequences of a proposed transaction the information submitted and considered in your request is summarized below esop is a state employee_stock_ownership_plan and trust qualified under sec_401 and sec_501 a of the code it owns all of the issued and outstanding_stock of acquiring acquiring the common parent of a consolidated_group is a state corporation and is a calendar_year accrual basis taxpayer before date shareholder owned x and esop owned the remaining r of target sub on date shareholder and esop formed target as a state corporation shareholder contributed z interest in target sub in exchange for a y interest and esop contributed its entire r interest in target sub in exchange for w of the common_stock of target as a result of the transaction shareholder owned y of target and u of target sub and esop owned w of target and v of target sub on date unrelated lenders loaned a total of dollar_figuret to target sub which in turn loaned dollar_figures of that amount to esop also on that date shareholder sold his y interest in target to esop for dollar_figures in a sale intended to qualify for nonrecognition under sec_1042 of the code to the extent shareholder elects under sec_1042 shareholder will not receive allocations of stock under either esop or the esop as a result of the stock sale esop owned of target also on date esop merged with and into esop the esop merger after the merger esop owned of acquiring and of target for valid business reasons the following transaction is proposed acquiring will acquire all of the stock of target from esop solely in exchange for voting common_stock of acquiring no consideration other than acquiring voting common_stock will be given to esop no cash in lieu of fractional shares will be issued in the exchange the parties to the proposed transaction make the following representations the fair_market_value of the acquiring stock to be received by target’s shareholder esop will be equal to the fair_market_value of the target stock surrendered in the exchange there is no plan or intention by esop to sell exchange or otherwise dispose_of a number of shares of acquiring stock received in the proposed transaction that would reduce esop 1’s ownership of acquiring stock to a number of shares having a value as of the date of the proposed transaction of less than percent of the value of all the formerly outstanding_stock of target as of the same date for purposes of this representation shares of target stock surrendered by dissenters or exchanged for cash in lieu of fractional shares of acquiring stock will be treated as outstanding target stock on the date of the proposed transaction target has no plan or intention to issue additional shares of its stock that would result in acquiring losing control of target within the meaning of sec_368 of the internal_revenue_code acquiring has no plan or intention to liquidate target or to merge target into another corporation to cause target to sell or otherwise dispose_of any of its assets except for dispositions made in the ordinary course of business or to sell or otherwise dispose_of any of the target stock acquired in the proposed transaction except for transfers described in sec_368 of the internal_revenue_code acquiring has no plan or intention to reacquire any of its stock issued in the proposed transaction acquiring target and the esop will pay their respective expenses if any incurred in connection with the proposed transaction acquiring will acquire target stock solely in exchange for acquiring voting_stock for purposes of this representation target stock redeemed for cash or other_property furnished by acquiring will be considered as acquired by acquiring further no liabilities of target or the esop will be assumed by acquiring nor will any of the target stock be subject_to any liabilities at the time of the proposed transaction target will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in target that if exercised or converted would affect acquiring’s acquisition or retention of control of target as defined in sec_368 of the code acquiring does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of target following the proposed transaction target will continue its historic_business or use a significant portion of its historic_business_assets in a business no two parties to the proposed transaction are investment companies as defined in sec_368 and iv of the code there will be no dissenters to the proposed transaction on the date of the proposed transaction the fair_market_value of the assets of target will exceed the sum of its liabilities plus the liabilities if any to which its assets are subject prior to the esop merger there was no relationship either from a business perspective or from a stock ownership perspective between i acquiring and target or ii acquiring and target sub in addition acquiring did not own any stock of either target or target sub and neither target nor target sub owned any stock of acquiring finally no shareholder of acquiring owned any stock of target or target sub nor did any shareholder of target or target sub own any stock of acquiring prior to the esop merger esop covered only employees of target sub and esop covered only employees of the controlled_group_of_corporations as such term is used in sec_1563 of the code that included acquiring as the common parent_corporation and subsidiaries owned by acquiring the acquiring controlled_group after the esop merger esop covered employees of target sub target and the acquiring controlled_group in addition subsequent to the esop merger target sub target acquiring and the acquiring controlled_group became members of a brother-sister_controlled_group of corporations within the meaning of sec_1563 of the code by virtue of esop owning more than of the stock of both target and acquiring the esop merger complied with sec_414 of the code and the regulations thereunder subsequent to the esop merger neither target sub nor target has owned any stock of acquiring nor has acquiring owned any stock of target except for dollar_figureq of convertible preferred_stock of target sub the esop merger was approved by the trustees of both esop and esop the trustee of esop approved the esop merger because it believed that the diversification of the assets of the esop to include both the assets of target and the assets of the acquiring group were in the best interests of the participants of esop in addition the effect of the esop merger when combined with the sale by shareholder of his target stock to esop was to increase the direct esop ownership of target to and the indirect esop ownership of target sub through target’s ownership of target sub to approximately v the trustee of esop believed that the increase in esop ownership of target and target sub was in the best interests of the participants in esop furthermore the trustee of esop was represented by independent counsel in the transaction and received an opinion stating that the terms of the esop merger were fair to esop from a financial point of view the trustee of esop approved the merger because he believed that the acquisition of target and target sub by esop and the addition of target and target sub to the brother-sister_controlled_group of which esop is the common shareholder was in the best interests of the participants in esop such an acquisition increased the value of the stock owned by the esop and increased the diversification of investments of the esop furthermore the trustee of esop was represented by independent counsel in the transaction and received an opinion stating that the terms of the esop merger were fair and reasonable from a financial point of view shareholder is not now and has never been an officer director or shareholder of acquiring or any company that is owned directly or indirectly by acquiring the shares of acquiring common_stock that are proposed to be issued to esop in exchange for the target stock owned by esop are identical in all respects to the shares of acquiring common_stock that are currently owned by esop subsequent to the transaction that is the subject of this ruling esop will own only common_stock of acquiring any participant in esop who is entitled to receive a distribution due to retirement or other termination of employment from target sub or target prior to the proposed transaction will receive both i his or her former esop account balance comprised of target shares that were allocated to such account as of the date of the esop merger and ii any new ie post-esop merger allocations of target shares and acquiring shares that has occurred since the date of the esop merger the participants in both the esop and esop would have achieved the same results and ultimately ended up with essentially equivalent values in their accounts had the transaction been structured in such a way that the proposed transaction the acquisition of target by acquiring had preceded the esop merger the third-party lenders who advanced funds to target sub which funds were then re-lent to esop would also have advanced funds to target sub on the same terms if target sub had been acquired by acquiring prior to the esop merger there has been no reduction in the account balance of any esop participant or esop participant by reason of the esop merger and the transfer of assets and account balances pursuant to the esop merger was conducted in accordance with sec_414 of the code and the regulations thereunder there was not and there will not be any cutback in violation of sec_411 of the code of any right or benefit accorded participants of esop and esop by reason of the esop merger the target stock allocated to participants in esop prior to the esop merger was not and will not be encumbered or pledged as collateral for any loan of esop or esop or for any other reason the voting requirements set forth in sec_409 of the code were inapplicable to the esop merger and therefore the participants of esop and esop did not vote on the esop merger during the five-year period ending on the date of the proposed transaction i neither acquiring nor any person related as defined in sec_1_368-1 to acquiring will have acquired stock of target with consideration other than acquiring stock ii neither target nor any person related as defined in sec_1_368-1 to target will have acquired target stock with consideration other than target stock or acquiring stock and iii no distributions will have been made with respect to target stock other than ordinary normal and regular dividend distributions made pursuant to target’s historic dividend-paying practice there is no plan or intention for acquiring or any person related as defined in sec_1_368-1 to acquiring to acquire during the five-year period beginning on the date of the proposed transaction with consideration other than acquiring stock acquiring stock furnished in exchange for a proprietary interest in target in the proposed transaction either directly or through any transaction agreement or arrangement with any other person the aggregate value of the acquisitions redemptions and distributions described in paragraph sec_27 and sec_28 hereof will not exceed percent of the value without giving effect to the acquisitions redemptions and distributions of the proprietary interest in target on the effective date of the proposed transaction sec_4978 of the internal_revenue_code provides in part that if during the 3-year period after the date on which an employee_stock_ownership_plan acquired any qualified_securities in a sale to which sec_1042 applied or acquired any qualified_employer_securities in a qualified_gratuitous_transfer to which sec_664 applied such plan disposes of the securities and the total number of shares held by the plan after the disposition is less than the total number of securities held immediately after such sale or the value of qualified_securities held by the plan after the disposition is less than percent of the total value of all employer_securities as of such disposition the employer sponsor of the plan is subject_to tax on the disposition equal to the amount determined under subsection b sec_4978 of the code provides that in the case of any exchange of qualified_securities in any reorganization described in sec_368 for stock of another corporation such exchange shall not be treated as a disposition for the purposes of this section based solely on the information submitted and the representations made we rule as follows the acquisition by acquiring of all of the outstanding_stock of target in exchange solely for acquiring voting common_stock as described above will constitute a reorganization within the meaning of sec_368 acquiring and target will each be a_party_to_a_reorganization sec_368 no gain_or_loss will be recognized to acquiring on the receipt of target stock solely in exchange for acquiring voting common_stock sec_1032 the basis of the target stock to be received by acquiring will be the same as the basis of that stock in the hands of the esop immediately prior to the exchange sec_362 the holding_period of the target stock to be received by acquiring will include the period during which the target stock was held by the esop sec_1223 no gain_or_loss will be recognized by the esop upon the receipt of acquiring voting common_stock in exchange for its target stock sec_354 the basis of the acquiring stock received by the esop will be the same as the basis of the target stock surrendered in exchange therefor sec_358 the holding_period of the acquiring stock received by the esop will include the period during which the target stock surrendered in exchange therefor was held provided that the target stock is held as a capital_asset in the hands of the esop on the date of the exchange sec_1223 no excise_tax will be incurred by esop 1’s sponsor acquiring under sec_4978 of the code sec_4978 we express no opinion regarding the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings the rulings in this letter are based on the facts and representations submitted under perjury in support of the request verification of that information may be required as part of the audit process this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this letter to the federal_income_tax return of the taxpayer for the taxable_year in which the transaction is completed pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer sincerely associate chief_counsel corporate by lewis k brickates assistant to branch chief
